     k 2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 1 of 14 Page ID #:307



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11                                             Case No. 2:19-cv-09474 SJO(Ex)
     LG Electronics Inc.,
12                                             r                PROTECTIVE
          Plaintiff,                           bRDER
13
        vs.                                    Judge:        Hon. Charles F. Eick
14
   Hisense Electronics Manufacturing
15 Compan~y of America Corporation;
   HISENSE USA CORPORATION;
16 HISENSE INTERNATIONAL HONG
   KONG)AMERICA INVEST NT
17 CO., LIMITED f/k/a HISENSE
   INTERNATIO AL AMERICA
18 HOLDINGS CO., LIMITED); HISENSE
   INTERNATIONAL(HK)CO.,
19 LIMITED; Hisense International Co.
   Ltd.; ~gdao Hisense Electronics Co.
20 Ltd. f a Hisense Electric Co., Ltd.);
   and isense Co., Ltd.,
21
        Defendants.
22
23
24
25
26
27
28


                                                        O. L:1 y-CV-
Cash 2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 2 of 14 Page ID #:308



 1                                 PROTECTIVE ORDER
 2
 3 ~ 1.    PURPOSE AND LIMITS OF THIS ORDER
 4         Discovery in this action is likely to involve confidential, proprietary, or private
 5 ~ information requiring special protection from public disclosure and from use for any
 6 purpose other than this litigation."Thus, the Court enters this Protective Order. This
 7 Order does not confer blanket protections on all disclosures or responses to discovery,
 8 ~ and the protection it gives from public disclosure and use extends only to the specific
 9 ~ material entitled to confidential treatment under the applicable legal principles. This
10 ~ Order does not automatically authorize the filing under seal of material designated
11   under this Order. Instead, the parties must comply with L.R. 79-5.1 if they seek to file
12 anything under seal. This Order does not govern the use at trial of material designated
13 under this Order.
14
15 2.      DESIGNATING PROTECTED MATERIAL
16         2.1    Over-Designation Prohibited. Any party or non-party who designates
17 information or items for protection under this Order as "CONFIDENTIAL,"
18 "HIGHLY CONFIDENTIAL — ATTORNEY EYES ONLY," or "HIGHLY
19 CONFIDENTIAL —SOURCE CODE"(a "designator") must only designate specific
20 material that qualifies under the appropriate standards. To the extent practicable, only
21   those parts of documents, items, or oral or written communications that require
22 protection shall be designated. Designations with a higher confidentiality level when
23 a lower level would suffice are prohibited.         Mass, indiscriminate, or routinized
24 designations are prohibited.       Unjustified designations expose the designator to
25   sanctions, including the Court's striking all confidentiality designations made by that
26 designator.     Designation under this Order is allowed only if the designation is
27 ~ necessary to protect material that, if disclosed to persons not authorized to view it,
28 ~ would cause competitive or other recognized harm. Material may not be designated if

                                               -1-
                                                          O. l:ly-CV-
Cash 2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 3 of 14 Page ID #:309



 1   it has been made public, or if designation is otherwise unnecessary to protect a secrecy
2 interest.      If a designator learns that information or items that it designated for
3    protection do not qualify for protection at all or do not qualify for the level of
4 protection initially asserted, that designator must promptly notify all parties that it is
5    withdrawing the mistaken designation.
6          2.2     Manner and Timing of Designations. Designation under this Order
7 requires the designator to affix the applicable legend ("CONFIDENTIAL,""HIGHLY
8    CONFIDENTIAL —ATTORNEY EYES ONLY," or "HIGHLY CONFIDENTIAL —
9 SOURCE CODE")to each page that contains protected material. For testimony given
10 in deposition or other proceeding, the designator shall specify all protected testimony
11   and the level of protection being asserted. It may make that designation during the
12 deposition or proceeding, or may invoke, on the record or by written notice to all
13   parties on or before the next business day, a right to have up to 21 days from the
14 deposition or proceeding to make its designation.
15                 2.2.1 A party or non-party that makes original documents or materials
16         available for inspection need not designate them for protection until after the
17         inspecting party has identified which material it would like copied and
18         produced. During the inspection and before the designation, all material shall
19         be treated as HIGHLY CONFIDENTIAL —ATTORNEY EYES ONLY. After
20         the inspecting party has identified the documents it wants copied and produced,
21         the producing party must designate the documents, or portions thereof, that
22         qualify for protection under this Order.
23                 2.2.2 Parties shall give advance notice if they expect a deposition or
24         other proceeding to include designated material so that the other parties can
25         ensure that only authorized individuals are present at those proceedings when
26         such material is disclosed or used. The use of a document as an exhibit at a
27         deposition shall not in any way affect its designation. Transcripts containing
28         designated material shall have a legend on the title page noting the presence of

                                               -2-
                                                      —   o.     -cv-              x
Cas 2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 4 of 14 Page ID #:310



 1         designated material, and the title page shall be followed by a list of all pages
 2         (including line numbers as appropriate) that have been designated, and the level
 3         of protection being asserted. The designator shall inform the court reporter of
 4         these requirements. Any transcript that is prepared before the expiration of the
 5         21-day period for designation shall be treated during that period as if it had
 6         been designated HIGHLY CONFIDENTIAL —ATTORNEY EYES ONLY
 7         unless otherwise agreed.      After the expiration of the 21-day period, the
 8         transcript shall be treated only as actually designated.
 9         2.3   Inadvertent Failures to Designate. An inadvertent failure to designate
10 does not, standing alone, waive protection under this Order. Upon timely assertion or
11   correction of a designation, all recipients must make reasonable efforts to ensure that
12 the material is treated according to this Order.
13
14 3.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
15         All challenges to confidentiality designations shall proceed under L.R. 37-1
16 through L.R. 37-4.
17
18 4.      ACCESS TO DESIGNATED MATERIAL
19         4.1   Basic Principles. A receiving party may use designated material only
20 for this litigation. Designated material may be disclosed only to the categories of
21   persons and under the conditions described in this Order.
22         4.2   Disclosure of CONFIDENTIAL Material Without Further Approval.
23 Unless otherwise ordered by the Court or permitted in writing by the designator, a
24 receiving party may disclose any material designated CONFIDENTIAL only to:
25               4.2.1 The receiving party's outside counsel of record in this action and
26         employees of outside counsel of record to whom disclosure is reasonably
27         necessary;
28

                                                -3-
                                                      — o.        -cv-            x
     2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 5 of 14 Page ID #:311



 1               4.2.2 The officers, directors, and employees of the receiving party to
2          whom disclosure is reasonably necessary, and who have signed the Agreement
3          to Be Bound (Exhibit A);
4                4.2.3 Experts retained by the receiving party's outside counsel of record
5          to whom disclosure is reasonably necessary, and who have signed the
6          Agreement to Be Bound (Exhibit A);
7                4.2.4 The Court and its personnel;
 S               4.2.5 Outside court reporters and their staff, professional jury or trial
9          consultants, and professional vendors to whom disclosure is reasonably
10         necessary, and who have signed the Agreement to Be Bound (E~ibit A);
11               4.2.6 During their depositions, witnesses in the action to whom
12         disclosure is reasonably necessary and who have signed the Agreement to Be
13         Bound (Exhibit A); and
14               4.2.7 The author or recipient of a document containing the material, or a
15         custodian or other person who otherwise possessed or knew the information.
16         4.3   Disclosure of HIGHLY CONFIDENTIAL —ATTORNEY EYES
17 IIONLY and HIGHLY CONFIDENTIAL —SOURCE CODE Material Without
18 Further Approval. Unless permitted in writing by the designator, a receiving party
19 may disclose material designated HIGHLY CONFIDENTIAL —ATTORNEY EYES
20 ONLY or HIGHLY CONFIDENTIAL —SOURCE CODE without further approval
21   only to:
22               4.3.1 The receiving party's outside counsel of record in this action and
23         employees of outside counsel of record to whom it is reasonably necessary to
24         disclose the information;
25               4.3.2 The Court and its personnel;
26               4.3.3 Outside court reporters and their staff, professional jury or trial
27         consultants, and professional vendors to whom disclosure is reasonably
28         necessary, and who have signed the Agreement to Be Bound (E~chibit A); and


                                                  -N O. 1:1 y-CV-
         2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 6 of 14 Page ID #:312



     1               4.3.4 The author or recipient of a document containing the material, or a
    2          custodian or other person who otherwise possessed or knew the information.
    3          4.4   Procedures for Approving or Objecting to Disclosure of HIGHLY
    4 CONFIDENTIAL —ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL
/   5    — SOURCE CODE Material to In-House Counsel or Experts. Unless agreed to in ~
    6    writing by the designator:
    7                4.4.1 A party seeking to disclose to in-house counsel any material
    8          designated HIGHLY CONFIDENTIAL —ATTORNEY EYES ONLY must
    9          first make a written request to the designator providing the full name of the in-
    10         house counsel, the city and state of such counsel's residence, and such
    11         counsel's current and reasonably foreseeable future primary job duties and
    12         responsibilities in sufficient detail to determine present or potential involvement
    13         in any competitive decision-making. In-house counsel are not authorized to
    14         receive material designated HIGHLY CONFIDENTIAL —SOURCE CODE.
    15               4.4.2 A party seeking to disclose to an expert retained by outside counsel
    16         of record any information or item that has been designated HIGHLY
    17         CONFIDENTIAL           —   ATTORNEY          EYES      ONLY        or   HIGHLY
    18         CONFIDENTIAL —SOURCE CODE must first make a written request to the'
    19         designator   that (1) identifies      the   general   categories    of HIGHLY
    20         CONFIDENTIAL           —    ATTORNEY         EYES      ONLY        or   HIGHLY
    21         CONFIDENTIAL —SOURCE CODE information that the receiving party seeks
    22         permission to disclose to the expert, (2) sets forth the full name of the expert
    23         and the city and state of his or her primary residence,(3) attaches a copy of the
    24         expert's current resume, (4) identifies the expert's current employer(s), (5)
    25         identifies each person or entity from whom the expert has received
    26         compensation or funding for work in his or her areas of expertise (including in
    27         connection with litigation) in the past five years, and (6) identifies (by name
    28         and number of the case, filing date, and location of court) any litigation where

                                                   -5-
Cas 2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 7 of 14 Page ID #:313



 1         the expert has offered expert testimony, including by declaration, report, or
 2         testimony at deposition or trial, in the past five years. If the expert believes any
 3         of this information at(4)-(6) is subject to a confidentiality obligation to a third
 4         party, then the expert should provide whatever information the expert believes
 5         can be disclosed without violating any confidentiality agreements, and the party
 6         seeking to disclose the information to the expert shall be available to meet and
 7         confer with the designator regarding any such confidentiality obligations.
 8               4.4.3 A party that makes a request and provides the information
 9         specified in paragraphs 4.4.1 or 4.4.2 may disclose the designated material to
10         the identified in-house counsel or expert unless, within seven days of delivering
11         the request, the party receives a written objection from the designator providing
12         detailed grounds for the objection.
13               4.4.4 All challenges to objections from the designator shall proceed
14         under L.R. 37-1 through L.R. 37-4.
15
16 5.      SOURCE CODE
17         5.1   Designation of Source Code. If production of source code is necessary,
18   a party may designate it as HIGHLY CONFIDENTIAL —SOURCE CODE if it is, or
19 includes, confidential, proprietary, or trade secret source code.
20         5.2   Location     and    Supervision       of Inspection.        Any     HIGHLY
21   CONFIDENTIAL —SOURCE CODE produced in discovery shall be made available
22 for inspection, in a format allowing it to be reasonably reviewed and searched, during
23   normal business hours or at other mutually agreeable times, at an office of the
24 designating party's counsel or another mutually agreeable location. The source code
25   shall be made available for inspection on a secured computer in a secured room, and
26 the inspecting party shall not copy, remove, or otherwise transfer any portion of the
27 source code onto any recordable media or recordable device. The designator may
28   visually monitor the activities of the inspecting party's representatives during any

                                                 -6-
                                                       — o.       -cv-               x
Cas 2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 8 of 14 Page ID #:314



 1   source code review, but only to ensure that there is no unauthorized recording,
 2 copying, or transmission ofthe source code.
 3         5.3   Paper Copies of Source Code Excerpts. The inspecting party may
 4 request paper copies of limited portions of source code that are reasonably necessary
 5 for the preparation of court filings, pleadings, expert reports, other papers, or for
 6 deposition or trial. The designator shall provide all such source code in paper form,
 7 including Bates numbers and the label "HIGHLY CONFIDENTIAL —SOURCE
 8 CODE."
 9         5.4    Access Record. The inspecting party shall maintain a record of any
10 individual who has inspected any portion of the source code in electronic or paper
11   form, and shall maintain all paper copies of any printed portions of the source code in
12 a secured, locked area. The inspecting party shall not convert any of the information
13 contained in the paper copies into any electronic format other than for the preparation
14 of a pleading, exhibit, expert report, discovery document, deposition transcript, or
15   other Court document. Any paper copies used during a deposition shall be retrieved at
16 the end of each day and must not be left with a court reporter or any other
17 unauthorized individual.
18
19 6.      PROSECUTION BAR
20         Absent written consent from the designator, any individual who receives access
21   to HIGHLY CONFIDENTIAL — ATTORNEY EYES ONLY or HIGHLY
22 CONFIDENTIAL —SOURCE CODE information shall not be involved in the
23   prosecution of patents or patent applications concerning the field of the invention of
24 the patents-in-suit for the receiving party or its acquirer, successor, predecessor, or
25   other affiliate during the pendency of this action and for one year after its conclusion,
26 including any appeals. "Prosecution" means drafting, amending, advising on the
27 content of, or otherwise affecting the scope or content of patent claims or
28 specifications. These prohibitions shall not preclude counsel from participating in

                                               -7-
                                                     — o.        -cv-               x
Cas 2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 9 of 14 Page ID #:315



 1   reexamination or inter partes review proceedings to challenge or defend the validity
 2 of any patent. This Order does not resolve whether or not counsel may participate in
 3 the drafting or challenging of amended claims in any such proceedings. In the event
4 any such proceedings are commenced, counsel shall meet and confer about whether
 5   they may participate in the drafting or challenging of amended claims in any such
6 proceedings, and shall either submit (i) an agreed-upon amendment to this Order
 7 addressing the issue, or (ii) their competing views in which case the Court will resolve
 8 the dispute.
9
10 7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
11         IN OTHER LITIGATION
12         7.1     Subpoenas and Court Orders.           This Order in no way excuses
13 noncompliance with a lawful subpoena or court order. The purpose of the duties
14 described in this section is to alert the interested parties to the existence of this Order
15   and to give the designator an opportunity to protect its confidentiality interests in the
16 court where the subpoena or order issued.
17         7.2     Notification Requirement. If a party is served with a subpoena or a
18 court order issued in other litigation that compels disclosure of any information or
19 items designated in this action as CONFIDENTIAL, HIGHLY CONFIDENTIAL —
20   ATTORNEY EYES ONLY, or HIGHLY CONFIDENTIAL —SOURCE CODE, that
21   party must:
22                 7.2.1 Promptly notify the designator in writing. Such notification shall
23         include a copy ofthe subpoena or court order;
24                 7.2.2 Promptly notify in writing the party who caused the subpoena or
25         order to issue in the other litigation that some or all of the material covered by
26         the subpoena or order is subject to this Order. Such notification shall include a
27         copy of this Order; and
28

                                               -8-
                                                     —    o.     -cv-               x
Cas~~2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 10 of 14 Page ID #:316



 1                7.2.3 Cooperate with all reasonable procedures sought by the designator ~
 2          whose material may be affected.
 3          7.3   Wait For Resolution of Protective Order. If the designator timely ~
 4 seeks a protective order, the party served with the subpoena or court order shall not
 5   produce any information designated in this action as CONFIDENTIAL, HIGHLY
 6 CONFIDENTIAL —ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL —
 7 SOURCE CODE before a determination by the court where the subpoena or order
 8   issued, unless the party has obtained the designator's permission. The designator shall
 9 bear the burden and expense of seeking protection of its confidential material in that
10 court.
11
12 8.       UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
13          If a receiving party learns that, by inadvertence or otherwise, it has disclosed
14 ~ ~ designated material to any person or in any circumstance not authorized under this
15   Order, it must immediately (1) notify in writing the designator of the unauthorized
16 disclosures,(2) use its best efforts to retrieve all unauthorized copies of the designated
17 material, (3) inform the person or persons to whom unauthorized disclosures were
18   made of all the terms of this Order, and (4) use reasonable efforts to have such person
19 or persons execute the Agreement to Be Bound (Exhibit A).
20
21   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22          PROTECTED MATERIAL
23          When a producing party gives notice that certain inadvertently produced
24   material is subject to a claim of privilege or other protection, the obligations of the
25   receiving parties are those set forth in Federal Rule of Civil Procedure 26(,b~(,SI~BI.
26 This provision is not intended to modify whatever procedure may be established in an
27 e-discovery order that provides for production without prior privilege review pursuant
28 to Federal Rule of Evidence 502(d) and (e).


                                                        N O. L:1 y-CV-
     X2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 11 of 14 Page ID #:317



 1
 FBI 10.   FILING UNDER SEAL
 3         Without written permission from the designator or a Court order, a party may ~
 4 not file in the public record in this action any designated material. A party seeking to
 5 file under seal any designated material must comply with L.R. 79-5.1. Filings may be
 6   made under seal only pursuant to a court order authorizing the sealing of the specific
 7 ~ material at issue. The fact that a document has been designated under this Order is
 8 insufficient to justify filing under seal. Instead, parties must explain the basis for
 9 confidentiality of each document sought to be filed under seal. Because a party other
10 than the designator will often be seeking to file designated material, cooperation
11   between the parties in preparing, and in reducing the number and extent of, requests
12 for under seal filing is essential. If a receiving party's request to file designated
13   material under seal pursuant to L.R. 79-5.1 is denied by the Court, then the receiving
14 party may file the material in the public record unless (1) the designator seeks
15 reconsideration within four days of the denial, or (2) as otherwise instructed by the
16 Court..
17
 : I 11.   FINAL DISPOSITION
19         Within 60 days after the final disposition of this action, each party shall return
20 all designated material to the designator or destroy such material, including all copies,
21   abstracts, compilations, summaries, and any other format reproducing or capturing
22 any designated material. The receiving party must submit a written certification to the
23 designator by the 60-day deadline that(1) identifies (by category, where appropriate)
24 all the designated material that was returned or destroyed, and (2) affirms that the
25 receiving party has not retained any copies, abstracts, compilations, summaries, or any
26 other format reproducing or capturing any of the designated material. This provision
27 shall not prevent counsel from retaining an archival copy of all pleadings, motion
28 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

                                              -10-
                                                         O. ~:l`J-Cv-
:as 2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 12 of 14 Page ID #:318



 1   deposition and trial e~ibits, expert reports, attorney work product, and consultant and
 2 expert work product, even if such materials contain designated material. Any such
 3   archival copies remain subject to this Order.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -11-
                                                         o.     -cv-              x
     ~~2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 13 of 14 Page ID #:319



 1         IT IS SO ORDERED.
2
 3 Dated: 3~131~
                                                HARLES F. EI K
4                                              United States Magistrate Judge
 5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            i~7~1:~~[.7
     ~I2:19-cv-09474-SJO-E Document 40-1 Filed 03/13/20 Page 14 of 14 Page ID #:320



 1                                         EXHIBIT A
                                               y

 2                               AGREEMENT TO BE BOUND
 3          I,                                        [print or type full name], of
 4
 5                                                               [print or type full address],
 6    declare under penalty of perjury that I have read in its entirety and understand the
 7 Protective Order that was issued by the United States District Court for the Central
 8 District of California on                                [date] in the case ofLG
 9 Electronics Inc. v. Hisense Electronics Manufacturing Company ofAmerica et al.,
10 No. 2:19-cv-09474 SJO (Ex). I agree to comply with and to be bound by all the terms
11    ofthis Protective Order, and I understand and acknowledge that failure to so comply
12 could expose me to sanctions and punishment for contempt. I solemnly promise that I
13    will not disclose in any manner any information or item that is subject to this
14 Protective Order to any person or entity except in strict compliance with this Order.
15          I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing this Order, even if
17 such enforcement proceedings occur after termination of this action.
18          I hereby appoint                                     [print or type full name] of
19                                                                                      [print or
20 type full address and telephone number] as my California agent for service of process
21   in connection with this action or any proceedings related to enforcement of this Order.
22
23 Date:
24 City and State where sworn and signed:
25
26 Printed name:
27
28 Signature:

                                                   -13-
                                                             O. L:1 y-CV-
